               Case 1:18-cv-10626-VSB-GWG Document 64 Filed 10/06/20 Page 1 of 2




202 223 7308

202 379 4217

kdunn@paulweiss.com




          October 6, 2020




          By ECF

          The Honorable Vernon S. Broderick
          United States District Court
             for the Southern District of New York
          Thurgood Marshall United States Courthouse
          40 Foley Square, Room 415
          New York, NY 10007

                  Re:   Chanel, Inc. v. The RealReal, Inc., No. 18-cv-10626-VSB (S.D.N.Y.)


          Dear Judge Broderick:

                          We represent Defendant The RealReal, Inc. in the above-referenced
          matter. Pursuant to Rule 1.12 of the New York Rules of Professional Conduct, we write
          to inform the Court that Your Honor’s former law clerk, Jason Driscoll, has joined Paul,
          Weiss, Rifkind, Wharton & Garrison LLP (“Paul, Weiss”) as an associate. We have
          taken steps to ensure that Mr. Driscoll will not work on the above-referenced matter,
          which is currently pending before this Court. Mr. Driscoll has been screened from all
          information and records related to the above-referenced matter, and we will notify, as
          appropriate, all lawyers and non-lawyer personnel within Paul, Weiss of these
          restrictions.
 Case 1:18-cv-10626-VSB-GWG Document 64 Filed 10/06/20 Page 2 of 2



The Honorable Vernon S. Broderick
October 6, 2020
Page 2



               Should Your Honor have any questions, we are available at the Court’s
convenience.

                                            Respectfully submitted,

                                                /s/ Karen L. Dunn

                                            Karen L. Dunn




cc:   Counsel of Record (via ECF)
